Name: Commission Regulation (EC) No 1551/2004 of 30 August 2004 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: agricultural activity;  prices;  international trade;  Africa;  Asia and Oceania;  Europe
 Date Published: nan

 31.8.2004 EN Official Journal of the European Union L 280/24 COMMISSION REGULATION (EC) No 1551/2004 of 30 August 2004 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (1), and in particular Article 5(2)(a) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 The Community producer and import prices for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses as referred to in Article 1b of Regulation (EEC) No 700/88 for a fortnightly period shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 31 August 2004. It shall apply from 1 to 14 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 382, 31.12.1987, p. 22. Regulation as last amended by Regulation (EC) No 1300/97 (OJ L 177, 5.7.1997, p. 1). (2) OJ L 72, 18.3.1988, p. 16. Regulation as last amended by Regulation (EC) No 2062/97 (OJ L 289, 22.10.1997, p. 1). ANNEX to the Commission Regulation of 30 August 2004 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (EUR/100 pieces) Period: from 1 to 14 September 2004 Community producer price Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses 18,38 11,64 30,67 15,60 Community import prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses Israel     Morocco     Cyprus     Jordan     West Bank and Gaza Strip    